 



EXHIBIT 10.6
THIRD AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT
     THIRD AMENDMENT, dated as of March 31, 2006 (this “Amendment”), to the
Amended and Restated Loan Agreement dated as of August 13, 2002 (the
“Agreement”), among FURMANITE LIMITED (the “Borrower”), FURMANITE WORLDWIDE,
INC. (“Holding”), the financial institutions from time to time party thereto
(the “Banks”) and BANK OF SCOTLAND, as Agent for the Banks (in such capacity,
the “Agent”).
WITNESSETH:
     WHEREAS, the Borrower and Holding have advised the Agent and the Banks that
they desire to form Furmanite International Finance Limited, a company organized
under the laws of England and a wholly owned Subsidiary of Holding (“FIFL”), for
the purpose of providing intercompany financing to Affiliates of the Borrower
and Holding (the “Transactions”);
     WHEREAS, the Borrower and Holding have requested that the Agent consent to
the Transactions;
     WHEREAS, the Borrower and Holding have also requested that several other
amendments be made to the Agreement;
     WHEREAS, subject to the terms and conditions set forth herein, the Agent
has agreed to consent to the Acquisition and the parties have agreed to amend
the Agreement as set forth herein;
     NOW, THEREFORE, it is agreed:
     Section 1. Definitions. Terms used in this Amendment which are defined in
the Agreement shall have the meanings specified therein (unless otherwise
defined herein).
     Section 2. Amendments. Upon the Amendment Effective Date (as defined in
Section 3 below):
     2.1 Security Documents. Section 6.5(e)(i) of the Agreement is amended by
adding the following subsection (c):

  “(C)   Each Subsidiary that is organized under the laws of the UK shall not be
required to execute a UK Security Agreement or Mortgage of Securities so long as
such Subsidiary does not have any assets or liabilities other than intercompany
loans evidenced by the Intercompany Note and does not engage in any business
other than intercompany financings.”

     The Borrower and Holding hereby represent and warrant to the Agent and the
Banks that as of the Amendment Effective Date FIFL does not have any assets or
liabilities other than intercompany loans evidenced by the Intercompany Note and
do not engage in any business other than intercompany financings.

 



--------------------------------------------------------------------------------



 



     2.2 Advances and Loans. Section 8.5(a) of the Agreement is amended by
deleting said Section 8.5(a) and substituting, in lieu thereof, the following:

  “(a)   the aggregate principal amount of all such loans and advances
outstanding at any one time by Holding or Subsidiaries of Holding which have
executed Security Agreements to Subsidiaries of Holding which have not executed
Security Agreements does not exceed $4,000,000;”

     2.3 Subsidiaries. Schedule 10.5 of the Agreement is amended by deleting
said Schedule 10.5 and substituting, in lieu thereof, Schedule 10.5 attached to
this Amendment.
     2.4 Other Indebtedness. Section 8.3(xi) of the Agreement is amended by
deleting said Section 8.3(xi) and substituting, in lieu thereof, the following:

  “(xi)   unsecured indebtedness in addition to that permitted by the other
clauses of this Section 8.3, but only if (A) the Dollar Equivalent of the
aggregate amount of such loans at any one time outstanding does not exceed
$2,500,000, (B) no such loan is borrowed from a Credit Party other than XANSER
and (C) any such loan borrowed from XANSER is subordinated to any obligation
owed by Holding, the Borrower or any other Credit Party to the Agent and the
Banks;”

     Section 3. Conditions Precedent. The amendments provided for by this
Amendment shall become effective on the date (the “Amendment Effective Date”) on
which the following conditions precedent shall satisfied to the satisfaction of
the Agent or waived in writing by the Agent in its sole discretion:
     3.1 Default, etc. As of the Amendment Effective Date, (a) there shall exist
no Default or Event of Default, (b) all representations and warranties made by
the Borrower and Holding in this Amendment, the Agreement or in the other Loan
Documents or otherwise made by the Borrower or Holding in writing in connection
herewith or therewith shall be true and correct in all respects with the same
effect as though such representations and warranties had been made at and as of
such time except to the extent such representations and warranties were made
only as of a specific date, and (c) each of the Borrower and Holding shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Amendment, the Agreement and the other Loan
Documents to be performed or complied with by it prior to or as of such time.
     3.2 Documents. The Agent shall have received the following documents, each
executed and delivered by each of the parties thereto:

  (a)   this Amendment;     (b)   a Second Amendment to the Pledge Agreement
dated as of August 13, 2002, between Holding and the Agent amending Annex I to
such Pledge Agreement listing all “Pledged Interests” in which Holding has any
right, title or interest as of March 31, 2006, together with an Instruction and

2



--------------------------------------------------------------------------------



 



      Initial Transaction Statement (in the form attached to the Pledge
Agreement) from each “Issuer” of such Pledged Interests which has not previously
executed and delivered an Instruction and Initial Transaction Statement to the
Agent;

  (c)   a UK Guaranty executed by FIFL;     (d)   an Amended and Restated
Intercompany Note;     (e)   an Amended and Restated Intercompany Subordination
Agreement;     (f)   a Secretary’s Certificate for FIFL (a “Transaction Party”)
certifying (i) the authorizing resolution of such Transaction Party regarding
the transactions contemplated by this Amendment, (ii) the Charter Documents of
such Transaction Party and (iii) the incumbency and signatures of the officers
of such Transaction Party authorized to execute the documents described in this
Amendment to which such Transaction Party is a party; and     (g)   a legal
opinion, in form and substance satisfactory to the Agent, covering such matters
as the Agent may reasonably request.

     3.4 Proceedings and Documents. All corporate and legal proceedings and all
documents in connection with the transactions contemplated by this Amendment
shall be satisfactory in form and substance to the Agent, and the Agent shall
have received all information and copies of all documents which the Agent may
have reasonably requested in connection with the transactions contemplated by
this Amendment, such documents where appropriate to be certified by proper
corporate officials or Government Authorities.
     3.5 Approvals and Consents. All orders, permissions, consents, approvals,
licenses, authorizations and validations of, and filings, recordings and
registrations with, and exemptions by, any Government Authority, or any other
Person, required to authorize or required in connection with the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby by the Borrower and Holding shall have been obtained.
     3.6 Fees and Expenses. All reasonable legal fees and expenses (through the
Amendment Effective Date) of the Agent’s US, UK and other local or special
counsel in connection with the transactions contemplated by this Amendment shall
have been paid in full.
     Section 4. Consent to Transactions. Upon satisfaction or waiver of the
conditions precedent set forth in Section 3 of this Amendment, the Agent hereby
consents to the Transactions.
     Section 5. Representations, Warranties and Covenants. Each of the Borrower
and Holding hereby represents and warrants to the Agent and the Banks that as of
the date hereof (a) there exists no Default or Event of Default, (b) all
representations and warranties made by the Borrower and Holding in this
Amendment, the Agreement or in the other Loan Documents or otherwise made by the
Borrower or Holding in writing in connection herewith or therewith are true and
correct in all respects with the same effect as though such representations and
warranties

3



--------------------------------------------------------------------------------



 



had been made at and as of such time except to the extent such representations
and warranties were made only as of a specific date, and (c) each of the
Borrower and Holding has performed all obligations and agreements and complied
with all covenants and conditions required by this Amendment, the Agreement or
in the other Loan Documents to be performed or complied with by it prior to or
as of such time.
     Section 6. Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. All references to the Agreement in any
other document or instrument shall be deemed to mean the Agreement as amended by
this Amendment. This Amendment shall not constitute a novation of the Agreement,
but shall constitute an amendment thereof.
     Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
     Section 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 9. Post Closing Documents. Holding and the Borrower hereby agree to
deliver to the Agent on or before April 14, 2006 the following documents in form
and substance satisfactory to the Agent:

  (a)   certificates of good standing (or the equivalent) for each Transaction
Party.

[rest of page left intentionally blank]

 4



--------------------------------------------------------------------------------



 



EXHIBIT 10.6
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

              FURMANITE LIMITED
 
       
 
  By:    
 
       
 
  Name:   Howard C. Wadsworth
 
  Title:   Director
 
       
 
  By:    
 
       
 
  Name:   Joseph Milliron
 
  Title:   Director
 
            FURMANITE WORLDWIDE, INC.
 
       
 
  By:    
 
       
 
  Name:   Howard C. Wadsworth
 
  Title:   Vice President
 
            BANK OF SCOTLAND, in its capacity as Agent and as a Bank
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

36